DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed May 20, 2022 has been entered. 

Response to Arguments
The remarks with the amendment of May 20, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 7) about amendment for claims 1, 13, and 19 is moot based on the following reasons for allowance.

Allowable Subject Matter
Claims 1, 6-14, 17-19 and 21-26 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is represented by Wang, Chen, Loesch, and Levy-Israel.

Regarding claim 1, Wang discloses that a method comprising: 
causing, by a computing system coupled to a vehicle (col.3, lines 4-6), a radar unit to transmit a plurality of radar signals into an environment of the vehicle (col.8 lines 23-25; Radar on vehicle transmitting signals must be to the surrounding environment of the vehicle.) using CWFM; 
receiving, by the computing system and from the radar unit, radar reflections corresponding to the plurality of radar signals (col.8 lines 29-30); 
based on the radar reflections, determining information representative of the environment, wherein the information representative of the environment indicates a position and a motion of at least one object relative to the radar unit (col.4 lines 42-47); and 
providing control instructions to the vehicle based on the position and the motion of the at least one object relative to the radar unit (col.2 lines 44-47).
However, Wang does not explicitly disclose the plurality of radar signals using Doppler coding. In the same field of endeavor, Chen discloses that 
transmit a plurality of radar signals (page 2 lines 23-24) into an environment of the vehicle (page 1 lines 18-19, vehicle-mounted radar, road environment) using Doppler coding (page 2 line 14), wherein the Doppler coding isolates transmit channels (page 2 line 15, distinguish, channels) along a first dimension of the 2D transmission antenna array (A person of ordinary skill has good reason within his or her technical grasp to configure transmission antennas to transmit signals at specified antennas in an array as needed.  It is likely the claimed method not of innovation but of ordinary skill).
However, Wang and Chen do not explicitly disclose a two-dimensional (2D) transmission array and elevation information extracted. In the same field of endeavor, Loesch discloses that 
a radar unit having a two-dimensional (2D) transmission array (Fig.2A, 2D array; col.2 line 52, MIMO radar)
wherein the information representative of the environment includes elevation information based on the transmit channels isolated via the Doppler coding [col.3 lines 3-4(elevation), 22-24 (based on phase offset); Doppler coding is a phase encoding.)
However, Wang, Chen, and Loesch do not disclose TDMA in the radar system. In the same field of endeavor, Levy-Israel discloses that 
transmit a plurality of radar signals using time division multiple access (TDMA) ([0032] lines 1-4, TDMA, MIMO, transmitters, receivers)
However, Wang, Chen, Loesch, and Levy-Israel do not disclose
the TDMA isolates transmit channels along a second dimension of the 2D transmission antenna array, wherein the first dimension is orthogonal to the second dimension;
the information representative of the environment includes azimuthal information based on the transmit channels isolated via the TDMA;

Claims 6-12, 21-23 would be allowable by virtue of its dependency on claim 1.

Regarding independent claims 13 and 19, same as claim 1, Wang, Chen, Loesch, and Levy-Israel do not disclose
the TDMA isolates transmit channels along a second dimension of the 2D transmission antenna array, wherein the first dimension is orthogonal to the second dimension;
the information representative of the environment includes azimuthal information based on the transmit channels isolated via the TDMA;

Claims 14, 17-18, 24-26 would be allowable by virtue of its dependency on claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          



/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648